DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 5/16/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the light transmitter base comprises a transmitter outer wall surface having a textured pattern” (claim 1). Notably, Applicant’s Specification and claims as originally filed, specifically claim 33, provide support only for the light transmitter having the claimed outer wall surface having a textured pattern. There is no support for the light transmitter base 640 having the claimed textured pattern.
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the light transmitter base comprises a transmitter outer wall surface having a textured pattern” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. None of the figures illustrate the light transmitter base 640 having a textured pattern as claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informality: “therethrough b)” in claim 1, line 23 should be amended to recite –therethrough, b)--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 12, 19-22, 24-29, 31, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite, inter alia, “the light transmitter base comprises a transmitter outer wall surface having a textured pattern,” which lacks written description support in the Specification and claims as originally filed. Notably, Applicant’s Specification describes the claimed textured pattern only for the light transmitter 720, and not for the light transmitter base 640/740. Similarly, original claim 33 recited that the light transmitter, rather than the light transmitter base, has the claimed textured pattern.
Claims 3-9, 12, 19-22, 24-29, 31, and 32 are each rejected as being dependent from a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 12, 19-22, 24-29, 31, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 has been amended to recite “one or more openings for allowing a)…[,] b)…, (c)…” in lines 21-24, rendering the claim indefinite because the recitation is missing a linking “and” or “or,” thereby rendering the claim unclear as to whether all of elements a, b, and c are required, or whether they are recited in the alternative. Although Applicant’s Remarks appear to suggest that Applicant intended the claim to recite “and,” the limitation is being interpreted under a broadest reasonable construction to require the elements in the alternative.
	Claims 3-9, 12, 19-22, 24-29, 31, and 32 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-9, 19, 20, and 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lais et al., U.S. Patent Application Publication No. 2010/0299993 A1 (hereinafter Lais), in view of Farkas et al., U.S. Patent Application Publication No. 2016/0327228 A1 (hereinafter Farkas; submitted by Applicants on IDS filed 2/3/2020), and Reach et al., U.S. Patent Application Publication No. 2018/0332779 A1 (hereinafter Reach).
Re Claim 1, Lais teaches a method of collecting and concentrating solar energy to an agricultural crop plant (see figure 1 and paragraphs [0007]-[0009], [0017], and [0042]), comprising:
Directing collected solar energy toward the agricultural crop plant (see id.) through a light transmitter (21), the light transmitter comprising: an inner wall (inner wall of 21) comprising a perimeter positioned around and above the agricultural crop plant (see figure 1), the inner wall further comprising a reflective inner surface (see paragraphs [0019], [0022], and [0034]) for directing the collected solar energy toward the agricultural crop plant (see figures 1, 4, and 5, and paragraphs [0017]-[0019]);
Positioning the light transmitter defining a protected zone surrounding the agricultural crop plant (see figure 1), 
Wherein the light transmitter comprises one or more openings (202, 204) for allowing a) operator access to the agricultural crop plant therethrough (see figures 12-14 and paragraphs [0127] and [0129], noting that the one or more openings would “allow[ ]” unspecified operator access therethrough, for example if the operator were to insert a small, flexible object through the openings 202, 204 towards the plant, or if the operator were to spray irrigation water downwardly along an axis extending through 202 and 204; see also Spec. at paragraph [0044], disclosing operator access as including watering or examining the plant); b) airflow between an outside environment and the protected zone (see paragraphs [0018], [0023], and [0134]), (c) sunlight to pass through at least one opening of the one or more openings to the agricultural crop plant (see figures 13 and 14 and paragraphs [0072]-[0073], noting that sunlight that enters through the opening of the outer layer 26 may be reflected between 24, 26 until it reaches an opening of the inner layer 24, and subsequently directed towards the plant; additionally, sunlight that enters 204 has some wavelengths transmitted through 24 to the plants, and some sunlight that is transmitted by 26 enters 202 for transmission to the plant; see paragraphs [0073] and [0091]-[0094]),
Wherein the light transmitter comprises a transmitter outer wall (26) having a textured pattering configured to inhibit or limit the creation of hotspots within the light transmitter. See Lais at figure 2 and paragraphs [0083]-[0085].
Lais does not teach a solar concentrator or light transmitter base as claimed.
Farkas, similarly directed to a method of collecting and concentrating solar energy to an agricultural crop plant (see Abstract and paragraph [0064]), teaches that it is known in the art to have steps of: collecting and concentrating solar energy with a solar concentrator (56) comprising a solar-facing surface (see figure 1 and paragraphs [0038]-[0039]) positioned above the agricultural crop plant (see id., illustrating and disclosing 56 above the canopy 60), the solar-facing surface comprising a reflective material (see paragraphs [0019] and [0038]), the solar concentrator having an upper perimeter (forming upper opening of 56) and a lower perimeter (perimeter where 56 is attached to 58), wherein the lower perimeter is less than the upper perimeter (see figure 1); and directing the collected solar energy toward the agricultural crop plant (see id. and paragraphs [0019] and [0038]) through a light transmitter (58) in optical communication with the solar concentrator (see paragraph [0038]), the light transmitter comprising: an inner wall (inner wall of 58) comprising a perimeter positioned between the solar concentrator and the agricultural crop plant (see figure 1), the inner wall further comprising a reflective inner surface (see paragraphs [0056]-[0057]) for directing the collected solar energy toward the agricultural crop plant. See id., figure 1, and paragraphs [0038]-[0039].
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Lais to collect and concentrate solar energy with a solar concentrator comprising a solar-facing surface positioned above the agricultural crop plant (see Lais at figure 1, showing the apex of the device positioned above the plant), the solar-facing surface comprising a reflective material, and the light transmitter in optical communication with the solar concentrator, as taught by Farkas, in order to provide a larger and angled opening for collecting more solar energy. Compare Lais at figures 1, 4, and 5, with Farkas at figures 1 and 2; see also Lais at paragraphs [0006]-[0008] and [0116], teaching the benefits to sun-adapted plants such as vineyard vines.
Furthermore, although Lais as modified by Farkas does not expressly teach the solar concentrator spectrally modifying the solar energy or the reflective material of the solar concentrator being photoselective, such modifications would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in view of the desire of Lais to have the apparatus as a whole spectrally modify solar energy and selectively transmit or reflect specific wavelengths of light for a desired wavelength of light to be delivered to a plant (see, e.g., Lais at paragraphs [0019], [0027], [0069], [0090]-[0097]), and in view of the solar concentrator of the combination of Lais and Farkas being the determinant of which wavelengths of light enter the light transmitter for delivery to the plant. See Farkas at figures 1 and 2; Lais at figure 1. Furthermore, it is well-known in the art that specific types of plants achieve optimum growth with specific wavelengths or proportions of red, blue, and/or green light.
And Reach, similarly directed to protecting an agricultural crop plant, teaches that it is known in the art to have an upper tubular portion surrounding the agricultural crop plant (see, e.g., figures 2 and 5); and positioning a lower tubular base (12) defining a protected zone surrounding the agricultural crop plant (see figure 5 and paragraph [0045]), the tubular base comprising a receiving portion (upper portion of 12 connected to 10; compare figure 5, with Applicant’s figure 7) and a base portion (lower portion of 12, adjacent the ground; compare figure 5, with Applicant’s figure 7), the tubular base coupled to the upper tubular portion at the receiving portion and extending down from the upper tubular portion (see figure 5), wherein the lower tubular base comprises a rigid outer wall (see paragraphs [0034]-[0035]; see also Spec. at paragraphs [0045] and [0063], disclosing that “[t]he rigid outer wall is sufficiently rigid to protect the growing plant from growth limiting factors, such as wind damage, heat damage, cold damage, frost damage, herbicide damage, or animal damage,” thereby disclosing “rigid” as “sufficiently rigid” to enable the disclosed protecting features) having a perimeter at the receiving portion that is substantially the same as the perimeter of the upper tubular portion (see figure 5), the rigid outer wall configured to 1) protect the protected zone from one or more growth limiting factors selected from the group consisting of: wind damage; heat damage; cold damage; frost damage; herbicide damage; and animal damage (see Abstract and paragraphs [0002] and [0034]); and/or 2) reduce evapo-transpiration by the agricultural crop plant positioned in the protected zone. See id. and figure 5, noting that the solid construction of 12 would function as claimed.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Lais as modified by Farkas to have a light transmitter base, i.e., the lower tubular base of Reach coupled to the light transmitter of Lais as modified by Farkas, defining a protected zone surrounding the agricultural crop plant, the light transmitter base comprising a receiving portion and a base portion, the light transmitter base coupled to the light transmitter at the receiving portion and extending down from the light transmitter, wherein the light transmitter base comprises a rigid outer wall light transmitter base having a perimeter at the receiving portion that is substantially the same as the perimeter of the light transmitter, the rigid outer wall configured to 1) protect the protected zone from one or more growth limiting factors selected from the group consisting of: wind damage; heat damage; cold damage; frost damage; herbicide damage; and animal damage; and/or 2) reduce evapo-transpiration by the agricultural crop plant positioned in the protected zone, as taught by Reach, in order to provide a base for the light transmitter that may be colored a white color to minimize heat absorption near the trunk or main stem of the plant, or to ensure that no herbicide may enter the tube and damage the plant. See Reach at paragraph [0034]. The modification of Lais and Farkas to have the base of Reach would result in the perimeter of the light transmitter base at the receiving portion being less than the upper perimeter of the solar concentrator. See Reach at figure 5; Lais at figure 1; Farkas at figure 1. 
Although Lais as modified by Farkas and Reach does not expressly teach that the light transmitter base is detachably coupled to the light transmitter (see Reach at paragraph [0023], teaching that 12 is “secured or bonded” to 10), such a modification would have also been obvious to an ordinarily skilled artisan at the time of Applicant’s invention, in order to allow the base to be selectively removed from the light transmitter, for example during colder seasons or overcast days, where heat absorption near the trunk is either more desirable or of less importance. See also claims 2 and 3, requiring that the light transmitter base and light transmitter be integrally connected, therefore implying that whether they are separable or integral is not critical. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. See also In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Additionally, although Lais as modified by Farkas and Reach does not teach specifically the light transmitter base comprising the transmitter outer wall surface having the textured pattern configured to inhibit or limit the creating of hotspots within the light transmitter, such a modification would have been obvious in view of the light transmitter assembly of Lais as a whole including the outer wall surface having the textured pattern (see Lais at figure 2 and paragraphs [0083]-[0085]), so as to uniformly transmit light to the base or stem of the plant. See id.; see also new matter objection and 112(a) rejection, supra.
Furthermore, in the event Lais as modified by Farkas and Reach does not expressly teach that the light transmitter base comprises a rigid outer wall (see Spec. at paragraphs [0045] and [0063], disclosing that “[t]he rigid outer wall is sufficiently rigid to protect the growing plant from growth limiting factors, such as wind damage, heat damage, cold damage, frost damage, herbicide damage, or animal damage,” thereby disclosing “rigid” as “sufficiently rigid” to enable the disclosed protecting features; see Reach at paragraphs [0034]-[0035] teaching at least sufficiently rigid to enable the disclosed protecting features), it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the outer wall of the light transmitter base of Lais as modified by Farkas and Reach to be rigid, if preventing tearing of the light transmitter base, for example to improve durability and strength, is of utmost importance. See Reach at paragraph [0035].
Re Claim 3, Lais as modified by Farkas and Reach teaches that the light transmitter and the solar concentrator are integrally connected to one another. See Lais at paragraphs [0019]-[0020] and [0029]; Farkas at figure 1.
Re Claim 5, Lais as modified by Farkas and Reach teaches that the solar concentrator comprises one or more elements selected from the group consisting of: a funnel shape, a cone shape, a parabolic shape, a partial funnel shape, a partial cone shape, and a compound or partial parabolic shape. See Farkas at figures 1 and 2 and paragraphs [0038]-[0041].
Re Claim 6, Lais as modified by Farkas and Reach teaches that one or both of the photoselective reflective material and the reflective inner surface comprise a plastic material. See Lais at paragraphs [0098]-[0099].
Re Claim 7, Lais as modified by Farkas and Reach teaches that one or both of the photoselective reflective material and the reflective inner surface are red in color. See Lais at paragraph [0073].
Re Claim 8, Lais as modified by Farkas and Reach teaches that one or both of the photoselective reflective material and the reflective inner surface are adapted to limit or eliminate reflection of blue light. See id.; see also Lais at paragraphs [0043]-[0046], teaching an embodiment that limits blue light.
Re Claim 9, Lais as modified by Farkas and Reach teaches that one or both of the photoselective reflective material and the reflective inner surface are adapted to limit or eliminate reflection of ultraviolet light. See Lais at paragraphs [0049] and [0097].
Re Claim 19, Lais as modified by Farkas and Reach teaches that the light transmitter base extends from the light transmitter such that the base portion is configured to engage and/or contact a soil surface surrounding the agricultural crop plant. See Reach at figure 5 and paragraphs [0023] and [0034]; Lais at figure 1.
Re Claim 20, Lais as modified by Farkas Reach teaches that one or both of the light transmitter and the light transmitter base are tube shaped. See Lais at figure 1; Farkas at figure 1; Reach at figure 5.
Re Claim 24, Lais as modified by Farkas and Reach teaches scattering (see Lais at paragraphs [0017], [0083], and [0085]) the collected solar energy before the collected solar energy is directed to the agricultural crop plant. See id.
Re Claim 25, Lais as modified by Farkas and Reach teaches that the spectrally modifying the solar energy comprises one or more members selected from the group consisting of: reducing blue light, enriching relative content of light in the yellow or red or far-red spectral regions, reducing relative content of UV radiation, reducing relative content of UVB radiation, and reducing relative content of infrared (IR) radiation compared to the solar energy prior to spectral modification. See Lais at paragraphs [0043]-[0046], [0049], [0073], and [0097].
Re Claim 26, Lais as modified by Farkas and Reach teaches that the spectrally modifying the solar energy comprises (i) enriching relative content of light in each of the yellow, red, and far-red spectral regions by at least about 10% compared to the solar energy prior to spectral modification or (ii) reducing blue light by at least about 20% compared to the solar energy prior to spectral modification. See Lais at paragraph [0073].
Re Claim 27, Lais as modified by Farkas and Reach teaches that the spectrally modifying the solar energy comprises enriching one or more photosynthetically active radiation (PAR) wavelengths with a range from about 400-700 nanometers, about 540-750 nm, and/or about 620-750 nm comparted to the solar energy prior to spectral modification. See Lais at paragraphs [0017], [0019], and [0040].
Re Claim 28, Lais as modified by Farkas and Reach teaches that the spectrally modifying the solar energy comprises reducing relative content of UVB radiation by at least about 50% compared to the solar energy prior to spectral modification. See Lais at paragraphs [0049] and [0097], noting that UVB is a type of ultraviolet radiation.
Re Claim 29, Lais as modified by Farkas and Reach teaches that the spectrally modifying the solar energy comprises filtering the collected solar energy within ranges of wavelengths from about 400-700 nm, about 540-750 nm, and/or about 620-750 nm compared to the solar energy prior to spectral modification. See Lais at paragraphs [0043]-[0046], [0049], [0073], and [0097].
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lais, Farkas, and Reach as applied to claim 1 above, and further in view of Kleinert, U.S. Patent Application Publication No. 2003/0029079 A1.
Re Claim 4, Lais as modified by Farkas and Reach teaches that the one or more openings are positioned on sides of the light transmitter or the light transmitter base to allow lateral airflow through the light transmitter or light transmitter base (see Lais at figures 13 and 14), wherein sunlight is capable of passing through at least one opening of the one or more openings to the agricultural crop plant (see id. and Lais paragraphs [0072]-[0073], noting that sunlight that enters through the opening of the outer layer 26 may be reflected between 24, 26 until it reaches an opening of the inner layer 24, and subsequently directed towards the plant), but is silent as to whether the one or more openings are pairs of openings positioned on laterally opposing sides of the light transmitter or light transmitter base from one another.
Kleinert, similarly directed to a method for cultivating a growing plant (see, e.g., paragraph [0001]), comprising positioning a protective tubular structure defining a protected zone surrounding an agricultural crop plant (see figure 1 and paragraphs [0005] and [0013]), the protective tubular structure extending downward and comprising an outer wall (12) for protecting the protected zone from one or more growth limiting factors selected from the group consisting of: wind damage, heat damage, cold damage, frost damage, herbicide damage, and animal damage, and/or for reducing evapo-transpiration by the agricultural crop plant positioned in the protected zone (see id.), wherein the protective tubular structure comprises one or more openings (24; see paragraphs [0016] and [0019]) for allowing one or both of a) operator access to the growing plant therethrough (see id.) and b) airflow between an outside environment and the protected zone (see id.), teaches that it is known in the art for the one or more openings to comprise one or more pairs of openings positioned on laterally opposing sides of the protective inner surface from one another (see id. and figures 2 and 4), to allow lateral airflow through the protective inner surface (see figures 2 and 4 and paragraph [0016]), and wherein sunlight is capable of passing through at least one opening of the one or more openings to the plant. See id., noting that Kleinert would function as claimed.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the one or more openings of Lais as modified by Farkas and Reach to comprise one or more pairs of openings positioned on laterally opposing sides of the light transmitter or protective inner surface from one another, as taught by Kleinert, in order to facilitate and create efficient dispersal of heat.
Claims 12, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lais, Farkas, and Reach as applied to claim 1 above, and further in view of Telkes et al., U.S. Patent No. 3,206,892 (hereinafter Telkes).
Re Claim 12, Lais as modified by Farkas and Reach does not teach attaching one or more heat sinks to one or both of the light transmitter and the light transmitter base.
Telkes, similarly directed to a method of cultivating a plant, teaches that it is known in the art to have a sleeve (48) comprising an inner wall comprising a perimeter surrounding a growing plant (see figure 14 and 9:43-53), and positioning the sleeve defining a protected zone surrounding the plant, the protective inner surface extending downward and comprising an outer wall for protecting the protected zone from one or more growth limiting factors selected from the group consisting of: wind damage, heat damage, cold damage, frost damage, herbicide damage, and animal damage, and/or for reducing evapo-transpiration by the plant positioned in the protected zone (see id.); further comprising attaching one or more heat sinks (41; see figure 14, 1:46-60, 9:62-70, and 10:37-39) to the sleeve (see 2:2-5 and 9:62-70), for gathering at least a portion of collected solar energy (heat) in the one or more heat sinks at one time and releasing the gathered solar energy into the protected zone at a later time. See figure 14 and 1:46-60.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Lais as modified by Farkas and Reach to comprise attaching one or more heat sinks to one or both of the light transmitter and the light transmitter base, for gathering at least a portion of the collected solar energy in the one or more heat sinks at one time and releasing the gathered solar energy into the protected zone at a later time, as taught by Telkes, in order to store heat for later release to protect the plant during cooler portions of the day. See Telkes at 1:46-60.
Re Claim 21, Lais as modified by Farkas, Reach, and Telkes teaches that the one or more heat sinks is circular in shape (see Telkes at figures 12 and 14) defining an opening for surrounding the agricultural crop plant. See id.
Re Claim 22, Lais as modified by Farkas, Reach, and Telkes teaches that the one or more heat sinks comprise one circular portion (see id.) or two or more partial circular portions that engage one another to form the circular shape.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lais, Farkas, and Reach as applied to claim 1 above, and further in view of Hadley, U.S. Patent Application Publication No. 2017/0354097 A1.
Re Claim 31, Lais as modified by Farkas and Reach does not teach the claim limitations.
Hadley, similarly directed to a plant protector, teaches that it is known in the art for the protector to have an upper portion (202, 213) and base portion (203) each comprising a first pair of vertical edges (edges of 212, 240 connected at 204, 205; see figure 4) connectable at one or more joints (204, 205), such that the upper and base portions are each configurable to be opened along a second pair of vertical edges (edges having 205) opposing the first pair of vertical edges (see id.), thereby creating a vertical edge opening for the upper portion and base portion. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Lais as modified by Farkas and Reach to have the light transmitter and light transmitter base each comprising a first pair of vertical edges connectable at one or more joints, such that the light transmitter and the light transmitter base are each configurable to be opened along a second pair of vertical edges  opposing the first pair of vertical edges, thereby creating a vertical edge opening for the upper portion and base portion, as taught by Hadley, in order to allow the device to be hingedly opened and closed, facilitating its placement around, or removal from, a plant.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lais, Farkas, Reach, and Hadley as applied to claim 31 above, and further in view of Galdi, U.S. Patent Application Publication No. 2016/0374275 A1.
Re Claim 32, Lais as modified by Farkas, Reach and Hadley does not expressly teach an extension panel.
Aldi, similarly directed to a plant protector device, teaches that it is known in the art to have the device comprise a pair of vertical edges (vertical edges of 82; see figures 14 and 15) connectable at one or more joints (see id. and paragraph [0055]), the protector device configured to be opened along a second pair of vertical edges opposing the first pair of vertical edges (a pair of vertical edges diametrically opposite the first pair; see id.), thereby creating a vertical edge opening (see id.); wherein an extension panel (another 82; see figure 14 and paragraphs [0057]-[0058]) is configured to be coupled to the second pair of vertical edges of the protector device and across the vertical edge opening of the protector device. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Lais as modified by Farkas, Reach and Hadley to have an extension panel configured to be coupled to the second pair of vertical edges of the light transmitter and across the vertical edge opening of the light transmitter base, as taught by Aldi, in order to allow the light transmitter and base to be expandable to accommodate larger-stemmed plants or increasing diameters of stems as they grow.
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive.
Applicant contends that claim 1 has been amended as indicated on pages 8-9 and 15. Rem. 8-9, 15.
Applicant’s alleged reproduction of claim 1 does not reflect the actual amendments made to the claim. For example, the one or more openings allowing “a)…and b)…” (emphasis added); “wherein the one or more openings comprise are positioned the light transmitter base, to allow airflow through the light transmitter base, and wherein sunlight is capable of passing through at least one opening of the one or more openings to the agricultural crop plant” (emphasis added); and “wherein the light transmitter comprises a transmitter outer wall having a textured pattern configured to inhibit or limit the creation of hotspots within the light transmitter,” are not recited in the claims.
Applicant avers that none of Lais, Reach, and Kleinert teaches “the light transmitter base comprise one or more openings for allowing a) operator access to the agricultural crop plant therethrough [ ] positioned the light transmitter base, to allow airflow through the light transmitter base.” Rem. 9-10.
Applicant’s arguments are unpersuasive because they are not commensurate with the scope of claim 1. Notably, claim 1 recites that “one or both of the light transmitter and the light transmitter base” comprise the one or more openings.” Accordingly, Applicant’s argument directly solely to the light transmitter base, is unpersuasive in view of the Examiner’s findings above. Moreover, Applicant’s argument that “Lais does not appear to disclose a structure with lateral openings,” is not commensurate with the scope of claim 1, which does not require lateral openings. See Rem. 9. Similarly, “operator access to the agricultural crop plant therethrough” has been interpreted to be recited in the alternative, due to the lack of a word linking the recited elements a, b, and c. See 112(b) rejection, supra.
Nevertheless, as discussed above in the rejection of claim 1, Lais teaches that the light transmitter comprises one or more openings for allowing all of a, b, and c.
Applicant contends that modifying Lais, Reach, or Kleinert to have “lateral openings permitting ‘operator access to the agricultural crop plant therethrough’” would render the prior art unsatisfactory for its intended purpose. Rem. 10-11.
Applicant’s continued argument regarding “lateral openings,” is unpersuasive because such feature is not required in claim 1.
As discussed in the rejection of claim 1, supra, Lais teaches the claimed one or more openings for allowing operator access to the agricultural crop plant therethrough. The claim does not specify what “operator access” encompasses; as indicated in the rejection of claim 1, Lais’s openings would allow an operator to access the plant by inserting a small, flexible object through the openings 202, 204 towards the plant, or by spraying irrigation water downwardly along an axis extending through 202 and 204. The rejection notes, also, that operator watering or examining the plant are disclosed as being examples of operator access. See Spec. at paragraph [0044].
Accordingly, the Examiner does not purport to modify Lais, Reach, or Kleinert, the last of which is not relied upon in the rejection of claim 1. Furthermore, Applicant’s contentions regarding Reach and Kleinert as being allegedly modified in a manner unsatisfactory for their intended purpose, are not persuasive because the relevant inquiry would relate to the intended purpose of Lais, not Reach or Kleinert.
Applicant argues that the prior art fail to disclose the claimed textured pattern, because Lais teaches “smooth” surfaces. Rem. 11-12 (citing Lais at paragraphs [0073] and [0075] and figure 2).
Applicant’s reliance on distinct embodiments taught by Lais, is unpersuasive to demonstrate that Lais does not teach the claimed textured pattern. The Examiner does not rely upon paragraphs [0073] and [0075] for Lais’s outer wall surface textured pattern, but relies instead upon figure 2 and paragraphs [0083]-[0085]. Merely because Lais might teach other embodiments wherein the transmitter outer wall surface does not have a textured pattern, does not negate that Lais elsewhere teaches that the outer wall surface does have a textured pattern.
Applicant avers that Reach does not teach a “rigid outer wall,” but instead a “flexible” wall. Rem. 12-13. Furthermore, Applicant argues that Reach would be destroyed if modified to have a “rigid outer wall.” Id.
Applicant’s arguments are unpersuasive because they attempt to apply a narrower definition of “rigid” than that conferred by Applicant’s Specification. Notably, Applicant’s Specification discloses that, “[t]he rigid outer wall is sufficiently rigid to protect the growing plant from growth limiting factors, such as wind damage, heat damage, cold damage, frost damage, snow damage, hail damage, herbicide damage, or animal damage.” See Spec. at paragraphs [0045] and [0063] (emphasis added). Accordingly, Applicant’s Specification equates the claimed “rigid” with “sufficiently rigid” so as to accomplish the protecting function. Applicant does not provide evidence as to why the material of Reach is not “sufficiently” rigid to protect the plant as claimed. Indeed, Reach expressly teaches protecting the plant from the enumerated types of damage. See Abstract and paragraphs [0002] and [0034] (teachings corresponding to those of the Reach Provisional at paragraphs [0001], [0005], [0009], and [0011]).
Applicant attempts to distinguish Reach’s wall as “flexible” and being capable of being “flexed sufficiently.” Rem. 13. However, Applicant does not explain why such features are precluded by the disclosure in the Specification of the claimed “rigid outer wall” being “sufficiently rigid” to protect the plant. In other words, “rigid” interpreted under a broadest reasonable construction in view of its use in Applicant’s Specification, encompasses “sufficiently rigid to protect the growing plant from growth limiting factors, such as wind damage, heat damage, cold damage, frost damage, snow damage, hail damage, herbicide damage, or animal damage.” See Spec. at paragraphs [0045] and [0063]. Applicant does not demonstrate why an outer wall that is disclosed as being “sufficiently rigid,” is precluded from having some degree of flexibility.
Applicant’s further argument that there is no “suggestion or motivation to make the proposed modification” to Lais in view of Reach, is similarly unpersuasive. See Rem. 13. In particular, the Examiner has articulated a reasoning with rational underpinning as to why an ordinarily skilled artisan at the time of Applicant’s inventio would have so combined the teachings of Lais and Reach. Applicant does not provide evidence as to why such a modification would not have been obvious.
Applicant argues that Lais, Reach, and Kleinart teach away from the claimed “textured pattern.” Rem. 14.
“A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant.’” Ricoh Co., Ltd. v. Quanta Computer, Inc., 550 F.3d 1325, 1332 (Fed. Cir. 2008) (quoting Optivus Tech., Inc. v. Ion Beam Applications S.A., 469 F.3d 978, 989 (Fed. Cir. 2006)). A reference does not teach away if it merely expresses a general preference for an alternative invention from amongst options available to the ordinarily skilled artisan, and the reference does not discredit or discourage investigation into the invention claimed. In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). Here, Lais does not discourage or otherwise discredit an outer wall surface having a textured pattern. Indeed, Lais expressly teaches an embodiment wherein the outer wall surface has a textured pattern. See figure 2 and paragraphs [0083]-[0085]. Furthermore, Applicant’s reliance on an embodiment where Lais teaches a smooth surface, is misplaced. As discussed above, the Examiner has not relied upon paragraph [0075] of Lais to teach the claimed textured pattern; nor does the teaching of Lais in one paragraph negate an alternative teaching elsewhere in Lais.
Applicant’s argument that Reach and Kleinert teach away from the claimed textured pattern because they teach smooth surfaces, is unpersuasive because neither Reach nor Kleinert is relied upon to teach the claimed textured pattern. Moreover, Applicant has not provided evidence that either Reach or Kleinert discourages or otherwise discredits an outer wall surface having a textured pattern.
Applicant argues that its claimed method “has shown impressive results” and “addresses a long felt yet unmet need in the art.” Rem. 14-15.
Applicant’s arguments are unpersuasive because they amount to attorney’s arguments alone without any supporting objective evidence to show unexpected results or alleged long felt need. See MPEP 716.01, 716.02.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/Primary Examiner, Art Unit 3642